 THE STEEL PRODUCTS ENGINEERING COMPANY565In these circumstances,we find that the Employers havenot clearly and unequivocallyevinced an intentionhenceforthto pursue a course ofindividual action withrespectto theirlaborrelations.For this reason,we findthat thebargaininghistory on a multiemployerbasis is controlling in deter-miningthe appropriate unit.9 As single employer units aretoo limited in scope, we shall grantLocal6'smotion todismiss the petitions.[The Board dismissed the petitioner.]9Washington Hardware Company, 95 NLRB 1001;Carnation Company, 90 NLRB 1808; cfAtlas Storage Division, P & V Atlas Industrial Center, Inc , 100 NLRB 1323. The Board'sdecision in Construction Device Company,Case No 20-RC-1805,not reported in printedvolumes of Board decisions,upon which the Employers and the Association rely, is inappli-cable.THE STEEL PRODUCTS ENGINEERING COMPANYand UNITEDAUTOMOBILE, AIRCRAFT AND AGRICULTURAL IMPLE-MENT WORKERS OF AMERICA, UAW-CIO,Petitioner andASSOCIATION OF STEEL PRODUCTS ENGINEERING COM-PANY EMPLOYEES, INC. Case No. 9-RC-1690.August 5,1953DECISION AND DIRECTIONOn September 3, 1952,pursuant toa stipulation for certifica-tiort upon consent election,an election by secret ballot was con-ducted under the direction and supervison of the Regional Di-rector for the Ninth Region, among the employees in thestipulated unit.Upon the completion of the election,a tally ofballots was furnished the parties.The tally reveals that of ap-proximately 950 eligible voters, 803 cast valid ballots,of which390 were cast for the Petitioner,396 were cast for the Inter-venor,and 17 were against both participating labor organiza-tions.Forty-six ballots were challenged and 2 were void. Noobjections to the conduct of the election were filed within thetime provided therefor.As the challenged ballots were sufficient in number to affectthe results of the election,the Regional Director,pursuant tothe Board'sRules and Regulations,conducted an investigationand, on October 1, 1952, issued and served upon the parties areport on challenged ballots.In his report,the Regional Direc-tor recommended that the challenges to the ballots of WalterHoward,Norman Endter,Kenneth Walter,JohnFoster, andAndrew Gibson be sustained,and that a hearing be held concern-ing the eligibility status of the voters listed by him in groups I,III, and IV, as set forth in the report.No exceptions were filedto the Regional Director's recommendations contained therein.106 NLRB No. 90. 566DECISIONSOF NATIONAL LABORRELATIONS BOARDOn October 31, 1952,the Boardadoptedthe Regional Director'srecommendations,sustaining the challenges to the ballots ofHoward,Endter, Walter,Foster, and Gibson,and directing thata hearing be held with respect to the status of the employeeslisted in groups I, III, and IV,as set forth in the Regional Di-rector's report.The Board in its order also granted the re-quest for intervention filed by counsel for 34 of the challengedvoters and directed the hearing officer to resolve credibilityissues and to make findings of fact and recommendations to theBoard as to the disposition of the challenges.Thereafter,a hearing was held on November25, 26,and 28,1952,before William E.Rhodes, hearing officer.The Employer,the Petitioner,the Intervenor, and counsel for the 34 challengedvoters appeared and participated.Full opportunity to be heard,to examine and cross-examine witnesses,and to introduceevidence bearing on the issues was afforded the parties.On March 4, 1953, in accordance with the Board order, thehearing officer issued and duly served upon the parties his re-port,a copy of which is hereto attached.With respect to thevoters in group I, the hearing officer found that CharlesCrosbie,Albert Kadle,John Schmidlin,Howard Callison, T. J.Willis,Lawrence Gordon,Joseph Brothers,Carl W.Roller,Walter Clark,Robert Parks, and J. M. Payne were not super-visors within the meaning of the Act and recommended that thechallenges to their ballots be overruled, and that the latter beopened and counted.The hearing officer found that JosephLoeffler,Lawrence McIntire,Ralph Calhoun,John Weng, RoyRoach,Clarence Holman, Clifford Wright,Ernest Poole, ArthurStoops, Merrill Kunkle,Walter Bunker, Clarence Stultz, RobertSintz,RobertGrieb,TheodoreMcCabe, James Brandle,William Chatfield,Warren Steele,Clarence Mechlin,JosephHupman,MiltonBarrett,Eugene Benbow,Robert Wiegle,Bernard Lokcinski,and Alvin Dillon, the remaining employeesin this group,were supervisors as defined in the Act, and rec-ommended that the challenges to their ballots be sustained.The hearing officer also found that Alma Snyder,Ida Pencil,Mary Byerman,and Rosetta Bushman, who comprised thevoters in group III,were plant clerical employees,a categoryexcluded from the stipulated unit,and likewise recommendedthat the challenges to their ballots be sustained.The hearingofficer further found that Paul Gochenauer,who constituted theonly voter in group IV,was not employed as a guard within themeaning of the Act and recommended that the challenge to hisballot be overruled and that it be opened and counted. Allparties, including the challenged voters who were permitted tointervene,filed timely exceptions to the hearing officer's re-port,and briefs in support of their exceptions.The Board1has reviewed the rulings made at the hearing bythe hearing officer and finds no prejudicial error was com-1Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated its powersinconnection with this case to a three-member panel[Members Houston, Murdock, andPeterson]. THE STEEL PRODUCTS ENGINEERING COMPANY567mitted.The rulingsare herebyaffirmed.:The Boardhas con-sidered the hearing officer's report, the exceptions and briefs,and the entire record in this case,and herebyadoptsthe find-ings, conclusions,and recommendations of the hearing officer,with the modification set forth below,3and makes the followingadditional findings:1.The Employeris engaged in commerce within the mean-ing ofthe Act.2.Thelabor organizations involved claim to representcertain employeesof the Employer.3.A question affecting commerce exists concerning therepresentation of employeesof the Employerwithin the mean-ing of Section 9 (c) (1) and Section 2(6) and(7) of the Act.4.Thefollowing employees at the Employer's Springfield,Ohio, plants constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of theAct:All productionand maintenance employees,including officeand plant janitors,shipping department employees,insidetruckers,truckdrivers,inspectors,setup men not found to besupervisors in this proceeding,stoker servicemen,and regularpart-time employees,but excluding watchmen, time-keepers,time-studyemployees,dispatchers,plant-clerical employees,2 After the close of thehearing, the representative for certainof the challenged votersfiledwith the Board a motion to dismiss this proceeding on the grounds that (a) the hearingofficer's conduct and particularly his action in refusing to grant a postponement, deprivedsaid voters of their rights under the Act; and (b) the hearing officer issued his report indefiance of the decree of a State court. With respect to (a) the hearing officer did not abusehis discretion in refusing to grant a postponement. We find nothing in the record that supportsthecontention that the conduct of the hearing by the hearing officer was in any mannerimproperAs to (b) we find no merit in the contention that the decree of the State courtprecluded the hearing officer from issuing his report. See W. J Carter and Brothers,90NLRB 2020, 2023, and cases cited therein; Combustion Engineering Company, Inc..86 NLRB 1264. Accordingly, the motion to dismiss is denied.A motion by the same voters to transfer the record in this proceeding to Case No 9-CB-178,an unfair labor practice proceeding now pending against the Petitioner, is deniedbecause the issues involved in the two cases are not the same. Jackson Daily News, 86NLRB 729Another motion by counsel for the challenged voters to strike a brief filed by one WillardDobbs in behalf of the intervenor likewise is denied. We find it unnecessary in this determina-tion of the merits of the challenged ballots to pass upon the authority of Dobbs to representthe Intervenor.A further request by counsel for the challenged voters to withdraw the challenges to 20ballots, opposed by the Petitioner, is rejected in view of our adoption of the hearing officer'sfindingsand conclusions that 15 of these voters were ineligible. As to the remaining 5challenges,we shall direct that their ballots be opened and counted in accordance with ourfindings hereinaboveThe Petitioner's request that the election be set aside and a new election directed is deniedbecause it is lacking in merit.3We correct the following inadvertence in the hearing officer's findings, which does notaffect the validity of his ultimate conclusions nor our concurrence therein The hearingofficer's findingon page18 that "Chilton Gano testified that Bagford sets up the Gleasonspiral bevels," should read: "Gano testified that Wiegle sets up the Gleason spiral bevels,"etc. 568DECISIONSOF NATIONAL LABOR RELATIONS BOARDdetailers,engineering and drafting employees,nurses, experi-mental employees who are not engaged in production work,office clerical,administrative and salaried employees,tempo-rary employees,salesmen, superintendents,assistant super-intendents,foremen,assistant foremen, group leaders, and allother supervisors as definedin the Act.[The Board directed that the Regional Director for the NinthRegion shall,pursuant to the Rules and Regulations of theBoard,within ten (10)days from the date of this Direction,open and count these ballots, and serve upon the parties asupplemental tally of ballots,including therein the count ofthese challenged ballots.]HEARING OFFICER'S REPORT ON CHALLENGED BALLOTSPursuant to a stipulation for certification upon consent election dated August 15, 1952, anelection under the auspices of the National Labor Relations Board, hereinafter called theBoard, was conducted on September 3, 1952, by the Regional Director for the Ninth Region ofthe Board, hereinafter called the Regional Director. The tally of ballots disclosed the follow-ing results:Approximate number of eligible voters950Void ballots2Votes cast for the Petitioner390Votes cast for the Intervenor396Votes case against participating labor organizations17Valid votes counted803Challenged ballots46Valid votes counted plus challenged ballots849The counting and tabulating of the ballots at the election were fairly and accurately done.Copies of the tally of ballots and certificate of conduct of the election, duly executed by officialobservers of the Company, Petitioner and the Intervenor have been received in evidence asBoard's Exhibits IF and 1G. No objections to the conduct of the election were filed.Inasmuch as the challenged ballots were sufficient in number to affect the results of theelection, the Regional Director caused an investigation to be made of the challenges and onOctober 1, 1952, issued and served upon the parties his report on challenged ballots. Theaforementioned report on challenged ballots issued by the Regional Director divided thechallenged ballots into four groups.Group I consists of 36 employees who werechallenged either by Petitioner or Intervenor onthe ground that said employees were supervisors.Group II consists of five employees who were challenged by the Board agent because theirnames did not appear on the eligibility list.Group III consists of four employees who were challenged either by the Petitioner or In-tervenor on the ground that they were factory clerical employees, an excluded category, andtherefore not eligible to vote in the election.Group IV consists of an employee who was challenged by the Petitioner on the ground thathe is a guard and therefore was not an eligible employee.The Regional Director's report recommended to the Board that the challenges to the ballotofWalter Howard, Norman Endter, Kenneth Walter, John Foster, and Andrew Gibson, theemployees in group II, be sustained, and that a hearing be held to determine the status of theemployees listed in groups I, III, and IV.During the course of the investigation on challenged ballots on September 17, 1952, AttorneyAaron J. Halloran submitted a letter to the Regional Director requesting permission to inter-vene on the ground that he represented 34 of the challenged voters. The Regional Directorreferred the request for intervention to the Board. No exceptions were filed by any of theparties to the Regional Director's report. THE STEEL PRODUCTS ENGINEERING COMPANY569In an order dated October 31,1952, a copy of which has been received in evidence as Board'sExhibit 1C,the Board ordered that the request for intervention on behalf of the challengedvoters be granted.The Board further ordered that the challenges to the ballot of WalterHoward, Norman Endter,Kenneth Walter,John Foster, and Andrew Gibson be sustained; thata hearing be held with respect to the status of the employees listed in groups I, III, and IV asset forth in the Regional Director's report and that the hearing officer designated for the pur-pose of conducting the hearing shall prepare and cause to be served upon the parties a reportcontaining resolutions of the credibility of witnesses,findings of fact and recommendations tothe Board as to the disposition of said objections.Pursuant to a notice,a hearing was conducted at Springfield,Ohio,on November 24, 25, 26,and 28 before the undersigned hearing officer.The Company,the Petitioner,the Intervenor,and the challengees were all represented by counsel.'All parties were offered full opportunityto be heard,to examine and cross-examine witnesses,and to introduce evidence relating tothe issues involved.At the close of the hearing counsel for all parties waived oral argument.Parties were in-formed concerning their right to file written briefs.Written briefs were filed by the Company,Petitioner,and the challengees.Briefs have been given the fullest consideration in the prepa-ration of this report.The following findings of fact,conclusions of law, and recommendation are based on theentire record in the case and upon the undersigned's observation of the witnesses.THE COMPANYThe Company ships from the State of Ohio to points outside the State of Ohio goods valuedin excess of $100,000 per year. The Company is engaged in defense work.Chilton J.Gano is vice president and plant manager of the Company.Directly under Mr.Gano are two superintendents,Mr. Jack Spencer,superintendent of machines,and Mr. ElwoodMurray, superintendent of assembly.Chilton J. Gano testified that on the day shift therewere 19 foremen and 3 assistant foremen,and the night shift there was a general foremanand 3 department foremen.FINDINGS 2A.Group IJoseph Loeffler:Loeffler's superintendent is Jack Spencer, superintendent of machines, andhis immediate supervisors are Foreman Rodney F. Meade and Assistant Foreman RussellMcKee.He sets up grinders and assists the operators in department 170, on the night shift,in their work.The employees in the department receive their various work assignments byreferring to a job sheets which has been prepared by the production department for both theday and night shifts.If the job on the sheet has been completed,or for some other reason cannot be run,thenLoeffler assigns the man to another job.Loeffler knows after he gets thefirst-piece inspector's report whether the parts are coming through properly.After he getsthe report from the inspector,and if there is anything wrong with the operation of the machine,he will check the machine and attempt to repair or correct it. He continually checks to seethat the parts are correctly coming through the machine,as it is his responsibility that themachine properly produces the parts.Lawrence McIntire:His superintendent is Jack Spencer, superintendent of machines, andhis immediate supervisors are Foreman Errol Wolfe and Assistant Foreman Jack Stegall.There are 15 employees in this department.McIntire does no production work.Each morningMcIntire receives a job sheet.He then canvasses the employees in his department to determinewhat jobs are open.The employee's name is written down and the exact time that he anticipatesemployee will complete a job. With this information he goes to the foreman,and from the jobsheet the foreman sets out the jobs that the employees are to do on prints.The prints, with'Samuel A. McCray, Esquire, Theodore J. Vradalis.Esquire, Harvey Rector,Esquire,succeeded Attorney Halloran as representative of the challengees.2 The findings here made are based mostly on a composite testimony of all witnessespresented.3The job sheet is also called the "hot sheet" or "critical sheet." It names the partnumber that is needed and the quantity,but it does not name the person that is to do thejob. 57 0DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe operator'sname onthem, are distributed to the operators by McIntire. Wolfe has twoother' departments besidesMclntire's.Whenever any operator has difficulty in his workMcIntire assists hum. McIntire first attempts to determine the difficulty; if he is unsuccessfulhe than goes to the foreman. McIntire also instructs new operators. Assistant Foreman Stegal,as part of his duties, is a setupman inone of Foreman Wolfe's other departments.Ralph Calhoun: His superintendent is Jack Spencer, superintendent of machines, and he isunder the immediate supervision of Foreman Rodney Meade and Assistant Foreman RussellMcKee. Calhoun sets up jobs or assists in setting up jobs for eleven employees in his depart-ment. Every morning Calhoun receives the "hot" or job sheet from the assistant foremanand from the sheet he assigns jobs to employees in the department. Whenever an operatorrunsout of work, Calhoun assigns him additional work from the job sheet. At various timesodd jobs come into the department which are not listed on the job or "hot" sheet and Calhounassignsthe various jobsto anemployee in his department. Whenever the employees rwi intotrouble, he assists them. If he cannot first correct the trouble, he goes to the assistant fore-man. Calhoun seldom performs any production work; he watches the other employees to seeif a particular job is completed, and it is his responsibility to see that the jobs on the "hot"sheet are completed.John Weng: His superintendent is Jack Spencer, superintendent of machines, and his im-mediatesupervisors are Foreman Rodney Meade and Assistant Foreman Russell McKee. Hesetsup jobs and assists 12 machine operators in his department. Whenever these operatorsrun into difficulty with their job they go to Weng and he assists them. Weng first attempts tocorrect any difficulty that anoperatorreports that he is having and if he is unsuccessful hethen goes to the assistant foreman. Itis his responsibility to see that the work on the machinesis done correctly. Before anyone borrows tools in Weng's department they first go to him. Inaddition to Weng's department Meade has approximately 4 other departments. Meade spendsapproximately 10 to 15 minutes a day in Weng's department. Weng receives the job sheetfrom the foreman or assistant foreman and he works from the sheet in setting up the work onthe differentmachines. When a job is finished on any one machine, Weng refers to the jobsheet as to what job is to be done next.Roy Roach: His superintendent is Jack Spencer, superintendent of machines, and his im-mediate supervisor is Foreman Carl Bagford. Roach sets up and assists in the setting up ofjobs for approximately 16 operators in his department. Whenever an operator runs into diffi-culty with his job he goes to Roach, and if Roach can't determine the problem he then goes tothe foreman. It is Roach's responsibility to make sure that the work coming off the machineisproperly checked for quality. He does no production work. He gives permission for theemployeesin his department to leave the building.He assignswork in the department from thework or job sheet provided him by the foreman.Clarence Holman: His superintendent is Elwood Murray, superintendent of assembly, andhis immediate supervisor is Leo Morris. Holman works on the night shift, and ForemanMorrisremains onthis shift only a short time. Holman sets up and assists 4 machine opera-tors in his department.If an operatorwants to leave the department Holman issues him apass4 Before Morris leaves the department he calls Holman and the 4 other men in the de-partmenttogether and tells them what is to be done that night. If a man finishes a particularjob and doesn't know what to do, he would go to Holman and find out what machine he is tooperate.Holman spends approximately50 percentof his time workingor operatinga machine.Charles Crosbie: His superintendent is Elwood Murray, superintendent of assembly. Hisimmediate supervisor is Foreman Paul Ingleman. Crosby's entire duties are spent in thebuildingofa transmissionfor aunit thatis laterto be approved by the Government. Inbuilding the transmission he makes tools so that the parts will go together and he sets thepartsup. At the present time he has one man working with him. At the time of the Septemberelection he worked by himself.5CliffordWright: His superintendent is Jack Spencer, superintendent of machines, and hisimmediatesupervisors are Foreman Rodney Meade and Assistant Foreman Russell McKee.In addition to Wright's department, Meade has approximately 4 other departments. lie em-ployees in his department get their work assignments by referring to a job sheet that has been4Gano's testimony that the giving of a pass to go outside the building is not a permissivejob is given no weight. Holman credibly testified that a person can not leave without a slipand that he puts the person's reason for leaving on the slip.5 No weight is given to Sherman Voorhees' testimony that 9 or 10 men work with Crosbie. THE STEEL PRODUCTSENGINEERINGCOMPANY57 1posted .6There are approximately from 15 to 40 employees in his department. Wright setsup and assists in setting up machines in his department; he instructs the employees whennecessary and also makes sure that the quality of the work coming from the machines, bycounsel with inspection, is being held to a proper quality. Wright's permission must first begiven before any tools can be taken out of his department.Albert Kadle: His superintendent is Elwood Murray, superintendent of assembly, and hisimmediate supervisor is Foreman William Barkley. Nine employees work in this department.The majority of Kadle's time is spent on the job of wleding. When, however Foreman Barkleytakes a vacation or is absent for a day,7 Kadle gets the work assignments from SuperintendentMurray or Spencer, and Kadle assigns the work and instructs and assists the ot«nr weldersin the performance of their duties. During Barkley's absence, if the work is not properly done,he will first attempt to correct it. If he is unsuccessful, he then reports to the superintendentfor advice.Ernest Poole: His superintendent is Jack Spencer, superintendent of machines, and hisimmediate supervisor is Foreman Harry Helfrich. Helfrich is over a total of 4 departments,and in Poole's department there are approximately 5 employees. Poole spends a very smallamount of his time in doing production work--only when some special occasion arises. Pooleassigns 8 work and instructs the employees in his department. If an employee does not under-stand how to do a particular job, he goes to Poole to find out the correct way to perform thejob.Whenever an employee runs out of his particular job, he goes to Poole or Helfrich for afurther job assignment.John Schmidlin:9 His superintendent is Jack Spencer, superintendent of machines, and he isunder the immediate supervison of Foreman Carl Rothaar. There are around 30 employees inhis department. A majority of Schmidlin's time is spent making tools and dies. WheneverForeman Rothaar is sick, absent for the day, or on vacation, Schmidlin has authority to signpasses giving permission to employees to leave thedepartment. During the foreman's absencehe apportions and assigns the work that his foreman leaves with him among the other em-ployees. 10Arthur Stoops: His superintendent is Jack Spencer, superintendent of machines, and he isunder the immediate supervision of Foreman Rodney Meade, and Assistant Foreman RussellMcKee. Chilton Gano testified that Stoops sets up machines in his department and assistsothers in his group to setup their machines; that Stoops assigns work under the direction of aforeman or assistant foreman,11 instructs where instructions are needed and makes sure thatthe machines under his care are turning out work to the required specifications.Merrill Kunkle: His foreman is Chief Inspector Lawrence Johnson,.and he is under the im-mediate supervision of Night Foreman Timmerman. There are about 6 or 7 employees inKunkle's department. His duties would be similar to those performed by Clarence Stultz onthe day shift.Walter Bunker: He is under the immediate supervision of Foreman Paul Ingleman, Thereare 12 to 15 employees in his department, filler cap assembly. Bunker assigns other employeeswork in his department from a job sheetprovided him by his foreman; he instructs and assists6More weight is given to Robert Rice's testimony as to how the job is assigned than toCharles McClure, as Rice works in Wright's department?During the last year Barkley was absent approximately 1 week.8John Gaier and William Henkle credibly testified that they receive their work assign-ments from Poole For clarification, Poole according to the procedures generally followedby the Company, would receive the job sheet from the foreman and from the sheet assignthe work to the various employees.9 Incorrectly spelled in the Regional Director's report on challenged ballots as Smidlin.16 During the last year Rothaar was absent a little over 2 weeks.11Gano later testified that he meant, by under the direction of the foreman or assistantforeman that the group leader receives a "hot" sheet, which has been prepared by theproduction departmentThe "hot" sheet or job sheet is first given to the superintendent.He. in turn, meets with the foremen and distributes the sheets to them. The job sheet orcritical sheet is then passed on by the foremen to their group leaders. Gano further explainedthat the job in the first place would not be assigned by the group leader, but whenever anew man or a new job first comes into the department, the initial assignment is made bythe foreman. After the initial assignment the group leader from that time makes the assign-ment from the job sheet. 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDeveryone in his department who does not completely know their jobs. He knows every part ofthe assembly work of the different types of filler cap groups. Charles Runyan, the departmentgrievanceman for the Intervenor, testified that he had taken up grievance matters withBunker.Howard Callison: His superintendent is Jack Spencer, superintendent of machines, and heis under the immediate supervision of Foreman Arthur Buzan. There are four employees inhis department. Callison's duties are to heat treat metal in the form that it is presented tohim. He is the oldest man in his department and has the knowledge and capabilities of operatingany piece of equipment in the department. From time to time employees in the departmentask him about the operationofaparticular job, but Callison refers them to the foreman. When-ever the foreman is not going to be at work the next day he usually marks the ticket, whichshows how a job is to be done. If he should not leave these instructions the employees go to afile,which has been set up in the department, and from it they determine how a particularjob is to be done.Clarence Stultz: He is under the immediate supervision of Chief Inspector LawrenceJohnson and Assistant Chief Inspector Herman Stevenson. There are approximately 18 em-ployees in Stultz' department. Stoltz receives the "hot" or job sheet from Johnson and heassigns the work from it to the different inspectors. Part of the inspectors are chosen to dothe work on the basis of Stultz' knowledge and ability without reference to Johnson's instruc-tions; the other inspectors are selected to do the work on the basis of previous instructionsfrom Johnson. Stultz instructs the inspectors as to what work they should do and how theyshould do it. Johnson's time that he actually spends in Stultz' department would vary from 1to 3 hours a day. Subsequent to the September election, around the middle of October, Stultzsigned passes for about 4 days and gave permission to employees in his department to leavethe department and go to another part of the plant. Prior to the September election employeesfrom other departments got permission from Stultz to come in his department, if Johnson andStevenson were not present, but since the election Stoltz has been relieved of this duty byJohnson and Stevenson.Robert Sintz: He is under the immediate supervision of Chief Inspector Lawrence Johnson,and Assistant Chief Inspector Herman Stevenson. Chilton Gano testified that Sintz sets up thenecessary methods for inspection; he assists others to do so; he assigns work on the instruc-tion of his foremen 12 and he will assist and instruct other employees at any time. There arethree other employees in his department. Leo Shartran testified that when he first came towork in Sintz' department, Chief Inspector Johnson introduced Sintz to him as his new bossand that Smtz would take care of anything he wanted to know, or if any difficulty arose, Sintzwould take care of it. Sintz has informed employees in his department as to whether or notthey were to work late or overtime.T. J. Willis or Thearl Willis: He is under the immediate supervision of Foreman HarrySikes. Willis is engaged mainly in general maintenance work, such as sweeping walks, cuttinggrass, plumbing work, and taking care of the fire extinguishers. He has from time to timebeen given several people to work with him on some chore that may be too big for him toaccomplish alone. 13Robert Grieb: He is under the immediate supervision of Inspector Lawrence Johnson, andAssistant Chief Inspector Herman Stevenson. There are 9 inspectors in the department,4 employees do inspection work on the bench, 5 are floor or roaming inspectors. Grieb'sduties are to instruct other employees in his department and to assist in the setup of inspec-tion procedures. Each day he receives a job sheet from the foreman. By looking at the partnumber on the job sheet Grieb can tell whether it is 1, 11, III, or IV gear. Class I gear wouldrequire the least amount of skill to inspect, and class IV gear would require the most amountof skill. After determining what gear it is, Grieb assigns the work to the inspector capableof doing the work. Chief Inspector Johnson originally determined who was capable of inspect-ing the various classifications of gears. If one of the inspectors claims there is a discrepancyin the gear according to the blueprint. Grieb reinspects the gear and determines whetherthere is any discrepancy, and if he determines there is, makes a record of it and sees thatthe record goes to the proper authorities. Grieb also inspects the first piece that comes offevery new job, and when everyone else is busy and there is a special job, he does inspection12 See footnote 11, supra.13 No weight is given to Sherman Voorhees' testimony that sometimes Willis has 3 to 5 menunder hint. THE STEEL PRODUCTSENGINEERINGCOMPANY573work.is If any tools or replacements are needed in the department,Grieb requisitions themfrom the foreman.If an inspector wants to leave the plant before the regular shift is ended,Griebmakes arrangements for him to get a pass to leave. Grieb has authority to issuepasses to permit employees from other departments to come into his department.Lawrence Gordon: His superintendent is Jack Spencer,superintendent of machines, and heisunder the immediate supervision of Foreman Carl Bagford.His sole work duties are thesetting up and operation of a thread grinding machine.15TheodoreMcCabe:His superintendent is Jack Spencer,superintendent of machines, andhe is under the immediate supervision of Foreman Harry Helfrich.There are approximatelyeight employees in his department.McCabedoes little production work and he approvesthe employees'time at night.Chilton Gano testified that McCabe sets up the machines; heassists others in the group to set up machines;he assigns work under the direction of hisforeman 16 or assistant foreman; instructs where instructions are needed,and he makessure that the machines under his care are turning out work to the required specifications.James Brandle:His superintendent is Jack Spencer, superintendent of machines. He isunder the immediate supervision of Foreman Harold Wolfe and Assistant Foreman JohnStegall. Brandle's duties would be similar to Lawrence Mclntyre's.William Chatfield:His superintendent is Jack Spencer, superintendent of machines, andhe is under the immediate supervision of Foreman Harry Helfrich.There are approximately12 to 15 men in his department.Chatfield sets up the boring mills; assists those in thegroup to set up their work;instructs the employees;assigns work to employees from a jobsheet provided by his foreman;makes sure that the work is coming through to specifications;and that the machines are in proper order.Warren Steele: His superintendent is Jack Spencer,superintendent of machines,his foremanis Earl Wolfe,and he is under the immediate supervision of William Caldwell, night foreman.In the whole department there are approximately 45 to 50 men and there are approximately 35to 40 men in Steele's group.Steelesetsup the machines,instructs,and assists any employeesin his group with their work problems.Steele does no production work himself. He makessure that the work coming from the machine stays within the standard with the assistanceof the inspection department.The company bulletin board listed him as line foreman. Fromthe job sheet that Foreman Wolfe receives,he prepares prints which include the job andthe individual who is to do the job for both the day and night shifts.These prints are thendistributed to the various employees by the individuals classified by the company as groupleaders or setup men. At the beginning of his shift Steele checks the employees on the dayshift to see if there is any work left for the night shift employees and if there does notappear to be sufficient work Steele hands additional prints to the night shift employees. Ifan employee on the night shift runs out of work he goes to Foreman Caldwell for a workassignment; in Caldwell's absence he goes to Steele.17 Steele testified that Caldwell advisedhim that whenever it was necessary for him to be absent that he was to be in charge of hisdepartment.Joseph Brothers:His superintendentis JackSpencer, superintendent of machines, and heisunder the immediate supervision of Foreman Harry Helfrich. In Helfrich's departmentthere are 50 to 60 men who are divided into different groups.Brothers at one time instructedand assisted others in setting up their machines and assigned work to them from the jobsheet provided him by the foreman,but prior to the September election and at the date ofthe hearing Brothers has been doing bench work.18He may from time to time be given 1 or2 people to work with him. A particular job is brought to Brothers in the form of a print andthematerial is sent to him from the stockroom.After the job comes to him Brothers looksover the print and decides what portion of it can be done in another department.He doesthe layout work on the job to show what is needed on a particular piece. After the job hasbeen divided by Brothers he tells the clerk to make out a travelcard in accordance withl4Grieb's testimony that 100 percent of his time is spent in inspection work is given noweight.ss No weight is given to the testimony of Nancy Comer, who testified Gordon seemed to belooking after the jobs of men who worked in her department on the thread machine.16 See footnote 11, supra.17Steele's testimony that he never assigns work is not credited.18 No weight is given to Harry Sheeley's testimony that prior to the September electionBrothers worked in a different department than he does at the present time 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheprintwhich lists the sequence of the different departments that the part must go to.He then has truckers, if the parts are large, or he takes it himself if the parts are small,to the station of a department. After the job is delivered to the station it is assigned by theforeman and after the particular job is completed it is returned to Brothers and he checksto see that the job is done correctly. While waiting for work to return to him Brothers willbe performing various job functions such as small drill work, tapping, etc. When a job isreturned and it is incorrect Brothers first attempts to correct it and if he is unsuccessfulhas the clerk make out a red card which lists the defects that Brothers has found, and it isreturned to the station of the department from which it comes. 19 If a part comes back againafter it has received a red card, Brothers then reports to his foreman and receives instruc-tions as to what he should then do about the particular part.Carl W. Roller: His superintendent is Jack Spencer. superintendent of machines, and heisunder the immediate supervision of Foreman Harry Helfrich. Roller is an engine latheoperator.Inhis department there are two other lathes, both of which are not usually inoperation. If both of them are, however, in operation, Roller would instruct the other operatoron the operation of the machine and try to assist him in turning out the parts.20CharlesMechlin: He is under the immediate supervision of Foreman Harry Sikes. Hispresent duties are to see that the heavy machinery is moved and he will instruct and directemployees in the proper way to move such machinery, e.g., he tells them whether to swingitone way or the other, where it is to stand, and where and when to stop. Chilton Ganotestified thatMechlin is a very valuable man and one that the Company has consideredmoving in the salaried classification, the same as assistant foreman or supervisor.Joseph Hupman: He is under the immediate supervision of Chief Inspector LawrenceJohnson. There are four employees in his department, 409, incoming inspection department.IdaPencil testified that Hupman told her what to do. Chilton Gano testified that Hupman'sduties would be similar to those of Merrill Kunkle and Clarence Stoltz.Milton Barrett: His superintendent is Elwood Murray, superintendent of assembly, andhe is under the immediate supervision of Foreman Len Lavendar. There are 35 to 40 employeesin his department. Barrett instructs in the methods of assembly; he will instruct and assistthe employees in any problem that arises. Lewis Hinkle testified that both Lavendar andBarrett assigned work to the employees. and in Lavendar's absence Barrett alone assignsthe work.Walter Clark: His superintendent is Elwood Murray, superintendent of assembly; he isunder the immediate supervision of Foreman Paul Ingleman. He is in the stoker departmentand there are from 4 to 6 employees in this department. When an employee first begins towork in the department he is instructed as to his job duties by Clark. Clark is the oldestman in the department and when a man does not do his work correctly it is corrected byClark. The orders for work are placed on a bench in the department and all the men in thedepartment, including Clark, look through the work and whoever is familiar with the workgets it out. For approximately 19 years Clark has taken inventory. Murray sets up theinventory schedule and the time for doing it, when it is to be done, and how. Murray assignstoClark the men to work with him. Clark, along with the men designated to take inventorywith him, actually participates in the counting. The inventory is done during the last monthof each year.Robert Parks: His superintendent is Jack Spencer, superintendent of machines; he is underthe immediate supervision of Foreman Earl Wolfe. Parks' principal duties are the makingof carboloy tools, the grinding and repairing of them for the turret lathes, and for the otherdepartments where these tools are used. He has been in this department for 12 years and heinstructs anyone new coming into the department as to his job duties. At the present timethere are 2 employees in the department.When anyone from another department wants toolsground they bring them to Parks' department and leave them on a bench and the tools areground by Parks and the 2 other men in his department as they get to them. Whenever theywant a tool ground a specified way Parks or the other 2 men are informed.2iEugene Benbow: He is under the immediate supervision of Chief Inspector Lawrence Johnsonand Assistant Chief Inspector Herman Stevenson. He is in department 405 and there are about16 employees in this department. Mary J. Byerman testified that Benbow was her supervisor.19 Another employee may work on the part after it receives a red card2eNo evidence was introduced by the Petitioner or the Intervenor as to Roller's duties.21Sherman Voorhees' testimony that Parks never grinds tools is given no weight. THE STEEL PRODUCTS ENGINEERING COMPANY575She later testified that she considered a supervisor the same as a group leader and that if hergroup leader said, "Everyone is busy and there are some pieces come up all right, youinspect this, why then I would have to inspect it." It is Benbow's responsibility to see thatthework in his department is dispatched to the different departments, that the work getsout on time and that the work is correct. James Brandel and Lawrence McIntire contactBenbow,who is a first-piece inspector, as to whether the first part off the machine isdefective and he has the authority to accept or reject the part. As to the amount of routineinspection work he does, it will depend on how many people are off or how busy the depart-ment happens to be. All new inspectors in the department are instructed by him. Benbowhas been given the authority to write a pass out by Johnson if an employee wants to leavethe building. If an inspector in his department brings a part to Benbow that the inspectorthinks is defective, and if Benbow agrees, he takes it to the chief inspector or assistant chiefinspector. He has a certain tolerance on whether he can or can not accept a particular part.Benbow gets a job sheet from Johnson and assigns the work to the different inspectors in thedepartment from it. If an inspector does not understand his work Benbow tries to explain itto him. If Benbow is unsuccessful in determining the difficulty he then contacts the chiefinspector or assistant chief inspector.Robert Wiegle: His superintendent is Jack Spencer, superintendent of machines; his foremanisCarl Bagford, and he is under the immediate supervision of Harold Baker, night foreman.There are around 20 employees in Wiegle's department. Chilton Gano testified that Bagfordsets up the Gleason spiral bevels, generators and grinders, assists and instructs the otheremployees in this department, assigns work to the employees under the direction of hisforeman, and that as he works on the second shift there is very seldom any change of workin that department during the night. 22Bernard Lokcinski: His superintendent is Jack Spencer, superintendent of machines, andhis immediate supervisors are Foreman Rodney Meade and Assistant Foreman RussellMcKee. There are approximately 15 operators in Lokcroski's department. He operates amachine whenever an operator calls him over and tells him it isn't running right and thenhe goes over and sees what the trouble is. He assists in setting up and sets up the machinesfor the other operators in the department if the operator is not qualified to set up the machinefor himself; he instructs the operators on the machine. He receives a "hot" or job sheetfrom McKee, assistant foreman. In addition to Lokcinski's department McKee has approxi-mately 4 other departments, and will spend at the most 1 hour in Lokcinski's department.After Lokcinski receives the job sheet he assigns the work to the various operators fromit. 23If an operator's work is defective or improper Lokcinski checks to see if he can correctit,but if he is unsuccessful he goes to the foreman or assistant foreman. If a job whichcomes off the machine is improper and Lokcinski sees that the job can not be run afterthemachine has been set up, the job automatically goes off the machine and Lokcinskireports this fact to the assistant foreman. If a man finishes a particular job on one machineLokcinski takes the next job from the "critical" sheet and assigns it to the operator. 24Lokcroski testified that at the prior election he told the Board agent that he was in chargeof 15 employees.J.M. Payne: His superintendent is Elwood Murray, superintendent of machines. Hisimmediate supervisor is Foreman Leo Morris. Around February 1952 Payne took sick andwas absent from work until the latter part of June 1952. Since that time he has worked on apart-time basis doing light bench work, which is sheet metal layout.25 The foreman willbring a particular drawing over to the work bench before the operation is started. Theforeman will check the drawing with Payne or whoever is working with him. At the timeof the hearing there was one other employee working at the bench besides Payne. Morris22 Sherman Voorhees testimony without contradiction that Foreman Francis Smith of thegleason department introduced Wiegle to him as his supervisor at night.23Lokcinski's testimony that the assistant foreman. McKee, first tells him, after he giveshim the job sheet, what part to give to a particular machine is not creditedZ4Lokcinski's testimony that he must first contact his foreman or assistant foreman beforeassigning the job is not credited.25 Superintendent Gano's testimony that Payne also sets up brakes or any other specialjob that does not have standard tooling apparently is erroneous as Payne credibly testifiedthat these were his duties prior to February 1952, but since his return in the latter partof June 1952 his work has been confined solely to his bench 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDwill then issue a requisition for the particular metal required from the stockroom. Thestockroom, in return, brings the metal over to the shear department, the metal is shearedand then Payne, or whoever is working with him, will start their operation. Payne is theoldest employee in the department and he will assist and instruct any other employee doinghis type of work.Alvin Dillon: His superintendent is Jack Spencer, superintendent of machines; his foremanis Carl Bagford,26 and he is under the immediate supervision of Harold Baker, night foreman.There are approximately 20 employees in this department. Chilton Gano testified that Dillonsets up Fellowes gear shaper machines, repairs them for the next job, instructs the operators,and he assigns the work to the machines according to the direction of the foreman. ZTAll the challenges in group I are hourly rated employees. Chilton Gano, however, testifiedthat several admitted foremen or assistant foremen were also hourly paid.All the challenges in group I are classified 320 with the exception of Ernest Poole, CharlesMechlin, Charles Crosbie, and John Schmidlin. Poole and Mechlin are classified 335 andCrosbie and Schmidlin are classified 330.Chilton Gano testified that classification 320 covers setup men, leadmen or group leaders,and employees because of their particular ability or skill in operation of a particular machine;that the leadman or group leader is practically synonymous with a setup man, both do thesame chores, with the exception that a setup man covers machinery; group leaders or leadmencover process or assembly, which is another form of process. Gano further testified thatclassification 335 covers assistant supervisors or foremen, and some few people who throughextreme ability and long service developed worth to the Company equivalent to that of anassistant supervisor or foreman and that classification 330 covers tool and die makers.However, whether or not supervisory authority exists must be determined by an examinationof the duties and responsibilities attached to a particular job category of employees. 28Testimony was offered to show that some of the challenges in group I voted in a priorBoard ordered election the latter part of 1947. The fact, however, that an employee waspermitted to vote in a representation election is not determinative of the employee's statusas a nonsupervisory employee. 29Over objections of the challengees and the Company, testimony for the most part wasdenied as to the duties of certain employees not challenged, whose duties it was contendedwere similar to the challenges in group I. This contention in effect constitutes a post-electionchallenge to the vote of the employees. Under established policy of the Board and the courts,such a challenge may nor be entertained.9DThe undersigned finds none of the challenges in group I have the authority to hire,transfer,suspend, lay off, recall, promote, discharge, award or discipline other employees, or toeffectively recommend such action.The undersigned further finds that none of the employees with the exception of WalterBunker have the authority to adjust employees' grievances or to effectively recommendsuch action.JohnWeng testified he told his foreman that if he wanted to get a job out, somebodybesides Schmidt, the employee in question, would have to be put on the lob, because Schmidthad only worked 3 days out of 2 weeks. After this discussion Schmidt was later taken fromWeng's department. The record, however, does not show whether Schmidt, the employeein question, was discharged, quit or transferred to another department. Too, even if it couldbe construed that Weng effectively recommended the discharge or transfer of the employeeinquestion, a single recommendation is not enough for a basis that an employee exercisessupervisory authority under the Act. aiClarence Holman testified that if an employee would not do a job that was assigned to him,he would tell the plant superintendent, but that such an occasion had never arisen. As Holmanhas never reported to a higher authority that a man is not performing his duties correctly,it cannot now be determined how effectively his recommendations would be.i6Bagford remains in the department only a short time after the night shift begins.27Dillon's testimony as to his dutiesis notcredited. See footnote 11, supra.26 See William C Meredith Co., Inc , 74 NLRB 1064.Z9SeeValentine Sugars, Inc , 102 NLRB 313.3OSee N. L. R B. v. A. J. Tower Company, 329 U S 324: John Deere Killefer Company,86 NLRB 1073.Si SeeGeneral Motors Corporation, 78 NLRB 72. THE STEEL PRODUCTSENGINEERINGCOMPANY577Charles McClurg testified, without contradiction, that at the September election Mechlin,when asked by the Boardagent,Maxwell, if he could hire certain people, replied, "Yes,in certain skills."When he needed a certain skilled man and knew where there was one,he could hire him. When Maxwell asked him to give her a reference, Mechlin said, "If Iknew where there was a block layer--and I knew where one was, I could hire him." 'IlseBoard agent asked Mechlin if he could discharge an employee who proved unsatisfactory.Mechlin replied, "Well. I guess I could." The above hearsay and conjectural testimonycan support no finding that an individual can hire and fire an employee.David Tritch testified that Clarence Stultz related to him a conversation that Stultz hadwith Chief Inspector Johnson, at which time Johnson asked Stultz if Tritch's work warranteda raise, and that Stultz replied, "Tritch's work was good and he should have a raise," thatStultz then told Tritch that his raise should come through in the next 2 weeks. It appearsfrom the above testimony that Stultz was not recommendinga raise,but was merely givinghis opinion as to Tritch's work qualities in response to an inquiry by a supervisor. 32Walter Clark testified that an employee needed more money and inquired of him how hewouldgo about getting a raise;that he suggested that the employee see Joe Runyan, thegrievanceman, and that the employee asked him to see Runyan for him; that he said tothe employee that if he spoke to Runyan he would speak for himself; that he spoke to Runyanabout the employee's raise and Runyansuggestedthat he speak to Superintendent Murray;that Clark being an older man Murray would listen to him. Clark further testified he didn'tspeak to Murray, but the employee receiveda raise.The above testimony only shows thatClark, being an older employee, was merely aiding a fellow employee and that the employeereceived his raise without Clark ever contacting the supervisor.Charles Runyan testified that he asked Superintendent Murray if he would listen to Bunkerand Clark in regardto raisesand Murray stated he would listen to them. Runyan furthertestified that this was as far as he ever got with Superintendent Murray on hiring and firing.The fact that a supervisor will listen to an employee as to whether another employee-shouldbe granteda raisedoes not establish an effective recommendation.Bernard Lokcinski testified that if an operator is not performing a job according todirections, he reports this fact to the assistant foreman or foremen, but this is all he hasto say in the matter. The above testimony does not establish effective recommendationsas to the discipline of employees.The undersigned finds on the basis of their dutiesas setout above that Charles Crosbie,AlbertKadle,John Schmidlin, Howard Callison, T. J. Willis, Lawrence Gordon, JosephBrothers, Carl W. Roller, Walter Clark, Robert Parks, and J. M. Payne do not have theauthority to assign or responsibly direct other employees, or to effectively recommendsuch action.The duties that Albert Kadle and John Schmidlin perform during their foremen's absenceare too infrequent and sporadic to find that they assign or responsibly direct other employees,or effectively recommend such action.33AlthoughWalter Clark instructs new employees when they come into the department andcorrects their work if done incorrectly, Robert Parks instructs new employees when theycome into the department and J. M. Payne will assist and instruct new employees workingwith him, the record established that practically all of their time is spent in performingthe same types of work as employees who work with them perform. Their relationship tothe employees working with them would appear to be similar to that of a master craftsmanto an apprentice.The undersigned also finds on the basis of their duties, as set out above, that JosephLoeffler,Lawrence McIntire, Ralph Calhoun, John Weng, Roy Roach, Clarence Holman,Ernest Poole, Arthur Stoops, Merrill Kunkle, Clarence Stoltz, Robert Sintz, Robert Grieb,TheodoreMcCabe, James Brandle, William Chatfield, Warren Steele, Joseph Hupman,Milton Barrett,EugeneBenbow, Robert Wiegle, Bernard Lokcinski, and Alvin Dillon havethe authority to assign and responsibly direct other employees and the exercise of suchauthorityisnotof a merelyroutineor clericalnature,but requires the use of independentjudgment. asaSee also General Motors Corporation, supra.33See American Window Glass Company, 77 NLRB 1030. Forney Engineering Company,88 NLRB 204. Puerto Rico Glass Company, 101 NLRB 1347.84SeeTidewater Associated Oil Company, 101 NLRB 570; Ohio Power Company, 176 F2d 385; Budd Manufacturing Company, 169 F. 2d 57. 578DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe undersigned further finds on the basis of their duties as set out above,thatCliffordWright and Charles Mechlin have the authority to responsibly direct other employees andthe exercise of such authority is not of a routine or clerical nature and requires the use ofindependent judgment. 38The undersigned further finds on the basis of his duties as set out above that Walter Bunkerhas the authority to assign,responsibly direct other employees,and to discuss their griev-ances, and the exercise of such authority is not of a routine or clerical nature, but requiresthe use of independent judgment. 38B.Group IIIAlma A. Snyder: This employee types, files blueprints and the written reports that theinspectorsmake out, and issues requisitions for supplies- for the inspection department.After a part has been rejected by an inspector she takes the part, writes it up on a rejectform which shows that it has been scrapped. siIda Pencil: This employee keeps a record of all material that comes through the receivingdepartment.After an inspector inspects a part they give her an inspection report to file.From the part she gets the part numbers and types up a report for material certification.She types up and files any records that are necessary to be made on a particular part. MissPencil testified that no other person in her department does the same type of work that shedoes; that the inspectors inspect and she takes care of the paper work.Mary Byerman: This employee takes a part that has been rejected by an inspector andmakes a scrap ticket on it. After rejection of the part has been approved she discards it.She takes all "A" and "B" parts and makes and keeps a record of them; she files blue-prints.When there is an inspection job to be done and there are no other inspectors avail-able, which is a rare occasion, she has been asked to inspect a particular part.Rosetta Brinkman: This employee keeps a record of all parts that come in and go out ofthe department. She keeps a, record of the tardiness and absenteeism of the operators. Shedoes not keep a record of or handle any parts that have been rejected by the inspectors.38The undersigned further finds that on the basis of the duties set out above that AlmaSnyder, Ida Pencil, Mary Byerman, and Rosetta Brinkman, all assigned job classification 95,inspectors second class, are primarily clerical employees. 39C.Group IVPaul Gochenauer: Gochenauer's principal dunes are general maintenance work such aspainting,plumbing, and, upon rare occasions, electrical work. He performs guard dutystrictly on emergency basis, and while a regular guard was off sick for 2 weeks during 1952Gochenauer substituted for him. During the last year Gochenauer spent about 6 weeks in allin the performance of guard duties.40On the basis of his duties set out above Paul Gochenauer is engaged primarily in maintenancework. The Board has held in a long series of cases that to be a guard within the meaning ofthe Act, an employee must spend more than 50 percent of his time in work that conforms tothe statutory description. 4135 See Ohio Power Company, supra; Budd Manufacturing Company, supra.36 See IowaPublic Service Company, 102 NLRB 1667; Tidewater Associated Oil Company,supra;Ohio Power Company, supra Budd Manufacturing Company, supra.3 Chief Inspector Lawrence Johnson testified that Alma Snyder spends 50 percent of hertime inspecting. However, it is clear by his later testimony that he considers the job ofinspection, the taking of a part that has been rejected by an inspector and writing it up ona rejection form.3s Chief Inspector Johnson's testimony that except for one-half hour a day, the time requiredto record absenteeism, Brinkman performed direct manual inspection work, not salvage work,is not credited.39See W. C. Norris Manufacturer, Inc., 73 NLRB 838.40 Guard duties performed were to stand at the plant gate and check employees' badges,and have the employees sign a register before they enter the plant and to see that on leavingthe plant an employee does not punch out another's timecard.4i See Wiley Manufacturing Company, 92 NLRB 40. THE STEEL PRODUCTS ENGINEERING COMPANY579CONCLUSIONSGroup IThe undersigned finds that Charles Crosbie, Albert Kadle,john Schmidlin, Howard Callison,T. J. Willis, Lawrence Gordon, Joseph Brothers,CarlW. Roller, Walter Clark, Robert Parks,and J. M. Payne are not supervisors within the meaning of Section 2 (11) of the Act.'The undersigned further finds that Joseph Loeffler, Lawrence McIntire, Ralph Crlhoun,John Weng, Roy Roach, Clarence Holman, Clifford Wright, Ernest Poole, Arthur Stoops,MerillKunkle,WalterBunker,Clarence Stultz,Robert Sintz, Robert Grieb, TheodoreMcCabe, James Brandle, William Chatfield, Warren Steele, Clarence Mechlin, JosephHupman,MiltonBarrett,Eugene Benbow, Robert Wiegle, Bernard Lokcinski, and AlvinDillon are supervisors within the meaning of the Act.Inreachingmy conclusion as to the above group of employees, the undersigned is notunmindful of Steel Products Engineering Company, 76 NLRB 318, in which the Board heldthat leadmen and group leaders were not supervisors within the meaning of the Act, andincluded them together with setup men in the bargaining unit, but the present record showsthat this is not now the situation as to all of the employees in that classification.Group IIIThe undersigned further finds that Alma Snyder, Ida Pencil, Mary Byerman, and RosettaBrinkman are factory clerical employees.Group IVThe undersigned further finds that Paul Gochenauer is not a guard within the meaning of theAct.RECOMMENDATIONSUpon all theforegoing,the undersigned recommends that the challenges to the ballots ofCharles Crosbie, Albert Kadle, John Schmidlm, Howard Callison, T. J. Willis, LawrenceGordon, Joseph Brothers, Carl W. Roller, Walter Clark, Robert Parks, J. M. Payne, andPaul Gochenauer be overruled and that their ballots be opened, counted, and as a resultthereof, included in a revised tally of ballots.Upon all theforegoing,the undersigned further recommends that challenges to the ballotsof Joseph Loeffler, Lawrence McIntire, Ralph Calhoun, John Weng, Roy Roach, ClarenceHolman, CliffordWright, Ernest Poole, Arthur Stoops, Merrill Kunkle, Walter Bunker,Clarence Stultz, Robert Sintz, Robert Grieb, Theodore McCabe, James Brandle, WilliamChatfield,WarrenSteele,Charles Mechlin, Joseph Hupman, Milton Barrett, Eugene Benbow,Robert Wiegle, Bernard Lokcinski, Alvin Dillon, Alma Snyder, Ida Pencil, Mary Byerman,and Rosetta Brinkman be sustained.Any party may, within ten (10) days from receipt of this report, file with the Board inWashington, D. C., an original and 6 copies of exceptions. Immediately upon filing of suchexceptions the party filing the same shall serve a copy thereof upon each of the other partiesand shall file a copy with the Regional Director, Ninth Region.42Section 2 (11) of the Act states: "The term 'supervisor' means any individual havingauthority, in the interest of the employer, to hire, transfer, suspend, lay off, recall, promote,discharge, assign, reward, or discipline other employees, or responsibly to direct them orto adjust their grievances, or effectively to recommend such action, if in connection withthe foregoing the exercise of such authority is not of a merely routine or clerical nature, butrequires the use of independent judgment "322615 0 - 54 - 38 -